DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohtaki et al. (US 2006/0019172) in view Fabbiani (US 4,889,366)
In respect to claim 1, Ohtaki et al. disclose a card comprising: a volume hologram sheet which may be applied to a card (0177); the volume hologram includes a volume hologram layer 42, a substrate 43 (surface protective layer), disposed on only one side of the volume hologram, and an adhesion means (adhesive layer) 41’ laminated between the substrate 43 (surface protective layer) and volume hologram layer 42 (0185; Fig. 10); the peeling strength between the volume hologram layer 42 and substrate 43 is greater than 144 gf / 25 mm*; the adhesive means may comprise a solvent-based adhesive with thermosetting crosslinking modifiers (0189-0201).
	Ohtaki et al. disclose that the hologram layer may be provided a card (core sheet) but do not disclose an over sheet, the volume hologram being embedded between the core sheet and hologram sheet, however, Fabbiani teach providing a very similar hologram layer 5 to a core sheet 2, which also has a protective layer 10 (Fig. 2).  Fabbiani further teaches providing an over sheet 10b across the top surface of the core sheet, thereby embedding the volume hologram between the core sheet 2 and over sheet 10b (Col. 2, 55-60; Fig. 3).  It would have been obvious to provide the volume hologram adhered to a core sheet as taught in Ohtaki et al. with an over sheet, embedding the hologram, in view of Fabbiani to further protect the hologram (Col. 2, 55-60).  This is inherent motivation in the term “protective coating”. 
	In respect to claims 2 and 4, Fabbiani further teaches that the core sheet is opaque (e.g. paper) (Col. 2, 12-14) and that the over sheet 10b is transparent (Col. 2, 48-51), or the core sheet may be plastic, a similar material to the over layer.
In respect to claim 3, Ohtaki et al. further disclose that the volume hologram may be formed with an acrylic resin material (0093-0095) and that the substrate film may be made of polyester resin (0160).
	In respect to claim 6, the way in which the peeling strength is measured is completely beyond the scope of the claims, and has no bearing on the resultant structure.
*The substrate 43 (surface protective layer) and adhesion means 41’ may be the same as used above in previous examples (0211).  These values include a peeling strength between the release layer (on the analogous substrate) and the volume hologram layer “adhesion B”, which may be 600 gf/inch, which is approximately 23.6 gf/mm.  Furthermore the peeling strength between the release layer and the substrate is up to this value.   Thus, without a release layer, and no intended release, using the same materials and adhesives, it is clear that the adhesion means 41’ is at least this strength.  Although it appears clear, the claim would have furthermore been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense, namely, providing an adhesion force between a protective layer with no intention to be removed higher than a release layer.

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior art discloses or teaches the six-element composition disclosed.  Ohtaki et al. disclose similar formulations (with three or four of the claimed elements) for a volume hologram (Tables in Example 1 and Example 2), but not all six elements.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637